COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                         §                  No. 08-20-00016-CV

    IN THE INTEREST OF                                   §                     Appeal from the

    I.L. and A.E.,                                       §                   65th District Court

    MINOR CHILDREN                                       §               of El Paso County, Texas

                                                         §                 (TC# 2018DCM2305)


                                                  ORDER

         The Court has received a motion to withdraw as counsel from John L. Williams. The

motion on its face does not comply with TEX.R.APP.P. 6.5. Consequently, we deny the motion to

withdraw without prejudice to allow Williams to promptly refile a motion that complies with each

predicate of TEX.R.APP.P. 6.5.1

         Further, the Court on its own motion orders the time for filing the Appellant’s Brief to be

extended. The new deadline for filing the Appellant’s brief will be 45 days from this date.

         IT IS SO ORDERED this 28th day of February, 2020.


                                   PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.



1
 Williams attached a copy of a trial court order relieving him of his appointment. However, Williams filed a notice
of appeal and entered an appearance on behalf of the client with this Court, as well. Withdrawal on appeal requires
compliance with the appellate court’s separate rules and procedures.